Opinion oe the Court by
Judge Robertson:
Although the obligors were not at all worthy to be personally liable for the debt acknowledged by them for the church, yet their covenant to pay out of any church funds which might come to their hands, made them personally liable for a breach of it by non-payment out of such funds, if they came to their hands. The petition alleges that such funds; exceeding the amount of the note, did come to their hands and that, nevertheless, they failed to pay as promised. The co-obligor, Riedy, denied that charge, and a jury found against him, and we presume rightfully, as he acquiesced in the verdict and did not spread the evidence on the record.
The appellant, Redman, by failing to answer, admitted the allegations, and that admission is conclusively fortified by the verdict against his co-defendant.
The judgment against the appellant was therefore right, and we perecive no available error in the record. .
Wherefore the judgment against the appellant Redman is affirmed.